Exhibit 10.22C
Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked
“[***]” and has been filed separately with the Securities and Exchange
Commission
pursuant to a Confidential Treatment Application filed with the Commission.
AMENDMENT NO. 5 TO MASTER SERVICES AGREEMENT
          This Amendment No. 5 to the Master Services Agreement (“Amendment”)
dated as of March 13th, 2008 the “Execution Date” is by and between Textron Inc.
(“Textron”), a Delaware corporation, having a principal place of business at 40
Westminster Street, Providence, Rhode Island 02903-2596 and Computer Sciences
Corporation (“CSC”), a Nevada corporation, having a principal place of business
at 2100 E. Grand Avenue, El Segundo, California 90245.
          WHEREAS, Textron and CSC are parties to that certain Master Services
Agreement, dated October 27, 2004 (the “MSA”), which has been given the contract
number TXT2004-0020, and
          WHEREAS, Textron and CSC (collectively, the “Parties” and each, a
“Party”) desire to amend the Agreement, pursuant to Section 25.8 of the MSA, as
herein provided.
          NOW, THEREFORE, in consideration of the mutual promises and covenants
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

I.   Changes to the Master Services Agreement

  A.   MSA Section 6.1.5 is added to the MSA as follows:         “6.1.5 — The
following time periods are applicable for the events described below:        
(a) If CSC fails to invoice Textron for any amount for Services other than
telecommunication related Services within [***] after the month in which the
Services in question are rendered (the “Cutoff Period”), CSC shall waive any
right it may otherwise have to invoice for and collect such amount. If the
Parties agree to delay invoicing for any reason, the Cutoff Period will commence
on the day when CSC is entitled to invoice.         (b) To the extent Textron
fails to dispute an invoice via an email properly addressed and sent to the
applicable CSC Account Executive during the applicable Cutoff Period, which
email shall specify in reasonable detail the amounts in dispute and the basis
for the dispute, whether the dispute is due to asserted computational error,
entitlement to Service Credits (as that term is used in Schedule A of the MSA)
or otherwise, Textron shall waive any right it may otherwise have to dispute the
invoice or otherwise be entitled to Service Credits or other offsets, credits,
or reductions. It is the intent of the Parties that the Invoice Dispute Log and
associated processes shall continue in use as a mechanism to address disputes.  
      (c) The foregoing (a) and (b) shall also apply to telecommunication
related Services, except that the Cutoff Period shall be [***] reduced to [***]
for telecommunication related Services rendered after July 1, 2008.

             
Textron
  Proprietary and Confidential   CSC  
 
    1      

 



--------------------------------------------------------------------------------



 



      (d) If a Cutoff Period would otherwise expire without Textron having a
minimum of [***] after the receipt of an invoice to dispute the invoice, the
applicable Cutoff Period related to that invoice shall be extended solely for
the purpose of providing Textron with such [***] after the receipt of an invoice
to email the applicable CSC Account Executive with any dispute using the
procedure set forth in this Amendment.         (e) Cutoff Periods shall not be
applicable to invoicing for any amounts agreed to be paid under a letter
agreement between the Parties dated March 13, 2008.         (f) CSC’s right to
invoice within the applicable Cutoff Period shall apply to Services rendered
prior to the Effective Date of this Agreement provided the Services rendered are
within the applicable Cutoff Period, except no Cutoff Period shall be applicable
to those items in subsection (e) of this Section 6.1.5.         (g) This
Section 6.1.5 shall not apply to Pass-Through Expenses or any other charges,
fees or expenses which are invoiced by a third party and are not invoiced by
CSC. In the event CSC pays a third party for such Expenses, the Parties agree
that CSC shall seek reimbursement from Textron via invoice within the applicable
Cutoff Period as outlined in this Section and the provisions and limitations of
this Section shall apply. For purpose of the preceding sentence, the Cutoff
Period will be [***] from the date that CSC pays such third party, reduced to
[***] after [***].         (j) Not withstanding the foregoing, the provisions of
Section 6.5 regarding either Parties’ rights to refunds and credits or other
rebates from a Third Party for goods or services previously paid for by that
Party (including Pass-Through Expenses) shall remain unchanged.”

  B.   MSA Section 6.5 is hereby modified to read as follows:

  “6.5.1   If CSC receives a refund, credit or other rebate from a Third Party
for goods or services previously paid for by Textron (including Pass-Through
Expenses), CSC shall promptly notify Textron of such refund, credit or rebate
and shall pay the full amount of such refund, credit or rebate, as the case may
be, to Textron within sixty (60) days of CSC receiving such refund, credit or
other rebate from the Third Party.     6.5.2   If Textron receives a refund,
credit or other rebate from a Third Party for goods or services previously paid
for by CSC (including Pass-Through Expenses, Textron shall promptly notify CSC
of such refund, credit or rebate and shall pay the full amount of such refund,
credit or rebate, as the case may be, to CSC within sixty (60) days of Textron
receiving such refund, credit, or other rebate from the Third Party.”

             
Textron
  Proprietary and Confidential   CSC

2



--------------------------------------------------------------------------------



 



II.   Certification

  A.   CSC will provide Textron with a quarterly Financial Controls
certification as follows:         “CSC certifies that it has instituted controls
designed to provide processes which support financial transactions between CSC
and Textron which meet all CSC’s obligations with respect thereto under this
Agreement, that these are in effect, and there are no known instance of
noncompliance with financial controls that have a significant or material impact
on Textron.”

III.   Miscellaneous

  A.   Defined Terms. All capitalized terms which are used but not otherwise
defined herein shall have the meanings set forth in the Agreement.     B.  
Other Provisions Unchanged. This Amendment No. 5 supersedes all prior
agreements, oral or written, related to the subject matter hereof. This
Amendment No. 5 may not be modified except as agreed in writing by the Parties
as a duly executed modification to the Agreement. Except as specifically amended
hereby, all other provisions of the Agreement shall remain in full force and
effect.     C.   References/Incorporation. All references in the MSA and
Amendments to “this Agreement”, “herein”, “hereof” and words of similar import
shall be deemed to refer to the entire Agreement as amended by this Amendment
No. 5. This Amendment No. 5 is hereby incorporated into, and is made a part of,
the Agreement. This Amendment No. 5 is subject to, and shall be governed by, all
the terms and conditions of the Agreement, except to the extent such terms are
expressly modified by this Amendment No. 5. In the event of a conflict or
inconsistency between the terms of the Agreement and those of this Amendment
No. 5, the latter shall govern.     D.   Effective Date. This Amendment No. 5
shall be effective as of January 1, 2008.

          IN WITNESS WHEREOF, the parties hereto have, through duly authorized
officials, executed this Amendment No. 5 as of the Execution Date.

                      Textron, Inc.       Computer Sciences Corporation
 
                   
By:
  /s/ Gary Cantrell
 
      By:   /s/ Joseph P. Doherty
 
    Gary Cantrell       Joseph P. Doherty Vice President and Chief Information
Officer       President, Americas Outsourcing Textron Information Services      
Computer Sciences Corporation

             
Textron
  Proprietary and Confidential   CSC

3